MacIntyre, J.
In all criminal eases the bill of exceptions shall be tendered to the judge within twenty days from the rendition of the decision complained of. Civil Code (1910), § 6153. This is a criminal ease, and it appears from the record that the decision complained of was rendered on October 5, 1932, and that the bill of exceptions was tendered to the judge on November 4, 1932. The bill of exceptions not having been tendered within twenty days from the date of the judgment complained of, the writ of error must be and is

Dismissed.


Broyles, O. J., and Guerry, J., concur.